Citation Nr: 1724379	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability, to include the residual of a corrective surgery. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from January 1982 to March 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This rating decision held that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for a right shoulder disability.  


FINDINGS OF FACT

1.  An October 1982 rating decision denied service connection for a right shoulder disability; the Veteran did not appeal this decision, or provide new and material evidence within one year, and it became final. 

2.  Evidence added to the record since October 1982 does not relate to an unestablished fact necessary to substantiate the Veteran's claim for right shoulder disability, and does not raise a reasonable possibility of substantiating that claim. 


CONCLUSION OF LAW

New and material evidence has not been received, and the claim for a right shoulder disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

A. Notice and Assistance
VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Regarding the claim for a right shoulder disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The Veteran was provided the requisite notice prior to the rating decision on appeal.  In an August 2009 letter, the Veteran was notified of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, how VA assigns disability ratings and effective dates, and of the definition of "new and material evidence."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The case has since been readjudicated in a July 2015 supplemental statement of the case.  Therefore, VA's duty to notify is met.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), military personnel records, private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA is not required to obtain an examination or medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 U.S.C.A. § 5103A(f).  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  As new and material evidence has not been received, a VA examination is not required for the Veteran's right shoulder disability. 

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

B. New and Material Evidence

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 138; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

II. Factual Background and Analysis

Historically, the Veteran's initial claim for entitlement to service connection for a low back disability was denied by the RO in October 1982.  The RO noted that enlistment examination noted old right arm burn scars and that a few days after entering active duty, the Veteran was noted to have an osseous dysfunction of the right deltoid.  Separation examination noted osseous dysfunction of the right shoulder joint and a brace was given.  The RO noted that the Veteran's STRs did not show a history of trauma or injury during service.  Evidence in the record prior to the October 1982 denial included evidence of private right shoulder treatment several months after service. The Veteran was sent a notice of this decision on November 1, 1982.  No appeal was filed and no new and material evidence was received within one year of the November 1982 notice.  As such, that decision is final. 

Evidence received since October 1982 has included post-service private medical records and the Veteran's statements in support of his claim.  Although new, the post-service private medical records are not material as they do not include any evidence that would indicate that the Veteran's right shoulder disability was incurred in service, or was otherwise related to active duty.  The new records do not relate to any unestablished fact necessary to substantiate the finally denied claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim).  Accordingly, the additional records are not material within the meaning of 38 C.F.R. § 3.156(a).  

In his July 2009 claim to reopen he again reported a right shoulder injury in service, this time in February 1982.  In April 2010, the Veteran claimed that he slipped and fell on ice leaving a mess hall and injured his shoulder.  In June 2010 he reported that he was given a shoulder brace.  The essence of this theory, that he sustained an injury in service, is not new.  The Veteran asserted in his initial claim that he sustained a right shoulder injury in January 1982 and the RO addressed the issue of injury to the right shoulder in service in the 1982 rating decision.  Further, there was evidence of record (in the STRs) at the time of the 1982 rating that the Veteran had been treated with a brace in service.  In December 1990, the Veteran told a private medical provider that he injured his shoulder 14 years prior (approximately 1976).  In March 1991, the Veteran advised his private medical provider that his right shoulder disability was related to a football injury in the mid-1970s and then was aggravated by roughhousing.  

None of the new evidence is material as it does not relate to an unestablished fact necessary to substantiate the claim, namely, an indication of a relationship between current right shoulder disability and service.  Instead, the December 1990 and March 1991 private treatment records indicate that the right shoulder disability is related to pre-service and post-service events.

Consequently, the Board concludes that the additional evidence does not constitute new and material evidence sufficient to reopen the claim of entitlement to service connection for a right shoulder disability and the appeal must be denied.



ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for a right shoulder disability.  The appeal is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


